EXAMINER’S AMENDMENT & COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Su #69761 on November 23, 2021.
Claims Allowed
Claims 1-10 filed August 17, 2021 are allowed.
In the Claims
The claims have been amended as follows: 
In claims 1, 8 and 10: delete “installed by a personal” and insert therefore:           - -installed by a personnel- -
Closest US Patent/US Patent Publication
Ito, US 2013/0067463 recited in paper #20210504 mailed May 7, 2021, is the closest prior art. Forward citations and prior art recited during prosecution of Ito, abandoned, failed to reveal closer prior art. An attempt was made to issue a final office action based upon the amendment and search update. It was concluded that a subsequent rejection on the merits was not fair and reasonable. Ito alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.

Closest Non-Patent Literature
Kimberly, PTO-892 Item U, is the closest non-patent literature prior art. Kimberly discloses: One of the major dilemmas that automakers are increasingly facing is how to keep pace with the electronics revolution. Within days of a design freeze, some new electronic feature is almost bound to have been introduced that will date the vehicle if it is not included. The answer, according to Dr. Thomas Raith, director of the Diagnosis and Flash Technologies Center, Global Service & Parts at DaimlerChrysler, is to take a tip from the PC industry. "In much the same way as computers can be individualized by integrating the latest programs, it will in the future be possible to upgrade cars flexibly, rapidly and matched to personal taste in terms of their electronic systems," he says. "The key in this respect is Flash technology." Dr. Raith says that to permit the reliable control of logistical processes, every software scope has to be given a label-an item number-that identifies it unambiguously. As a result, the software can be handled throughout the corporation and throughout the world in all existing documentation and production control systems. Using the item number, the software can be ordered, priced and invoiced in much the same way as a hardware component. Both online and of line processes exist for software distribution. Every control unit programming operation must be clearly retraceable, not just in terms of in-house processes but also with respect to the requirements of legislation and product liability. A central computer stores all data relating to the software status of every Mercedes Benz vehicle at any given point in time. From this database, information can at all times be retrieved by development, production and service departments, as well as by authorized third parties. "A comprehensive security concept, preventing manipulation by unauthorized third parties, was developed to ensure that only software approved for a given component is programmed into a control unit. In this way, DaimlerChrysler has created a consistent, secure and standardized overall process, incorporating appropriate, state-of-the-art systems." 
Kimberly alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0257240 (Yuki) October 11, 2012 “Image Processing Apparatus, Information Processing Method, and Storage Medium,” discloses: [0004] In recent years, in an image forming apparatus such as a multifunction peripheral, an environment for extending its functions by installing a predetermined application has been improved. As a mechanism of preventing unauthorized installation and transfer of such an application, 
US 9,516,185 (Sugiyama) December 6, 2016 “Information Processing Apparatus Enabling Cooperation with a Network Service and Control Method Therefor,” discloses: Recently, there has been developed an environment that allows an image processing apparatus, which is an example of an information processing apparatus, to expand functions of the image processing apparatus by installing an application thereon. Such an application can be prevented from being illegally installed or transferred, generally by managing the application using a license associated with information that identifies image processing apparatuses. In this way, the method of managing an application using a license can prevent an application that has been previously installed on an image processing apparatus and then has been copied onto another image processing apparatus from normally running.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 24, 2021